REDMANN, Judge.
Mover to dismiss plaintiff’s appeal has the original record, but the duplicate contains as item 32 another motion by mover, to dismiss “plaintiff’s answer to appeal filed herein on or about October 10,1977.” Mover has, after filing this motion, obtained an extension of time for filing its brief and thus will continue to hold the original record. Rather than further await return of that record and further delay in ruling on the present motion, we deny the motion as moot on the assumption that mover is correct in his recital that plaintiff did answer the appeal. See C.C.P. 2133. If mover was mistaken and there is no answer to its appeal, mover may reurge its motion to dismiss (raising the obvious question whether plaintiff’s motion for appeal could be considered an answer to mover’s appeal) upon return of the original record.